Citation Nr: 0946135	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  05-36 429	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for a psychiatric disorder.



REPRESENTATION

Veteran represented by:	AMVETS



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1966 to October 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Veteran alleges that his military duties at a defense 
missile site in Germany aggravated his pre-existing 
psychiatric condition.  

Private records show that in November 1962 the Veteran was 
hospitalized because of confused and disorganized behavior, 
and the diagnosis was schizophrenia, paranoid type. 

The service treatment records show that on entrance 
examination in February 1966, it w as noted that three years 
previously the Veteran had been hospitalized for a nervous 
disorder.  

The service personnel records support that the Veteran was 
stationed at a US missile detainment in Germany with a 
military specialty of security guard.   The records also show 
that he had "NATO secret" security clearance and that at 
some point prior to when he left Germany he was reassigned to 
be a cook.   The record does not contain an explanation as to 
why the reassignment occurred.



After service, VA records include a history of hospitalized 
in 1992 for a manic episode with several manic episodes 
thereafter.  In June 2001, the diagnosis was bipolar 
disorder.  In August 2005, a VA psychiatrist stated that in 
all likelihood the military did not help the Veteran's 
bipolar psychosis at that time and probably exacerbated it.

Under 38 C.F.R. § 3.159(c)(4), VA will provide a medical 
examination or obtain a medical opinion if necessary to 
decide the claim.  As the evidence of record does not contain 
sufficient evidence to decide the claim based on aggravation, 
the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination 
by a psychiatrist to determine whether 
the pre-existing psychiatric disorder, 
diagnosed in November 1962 as 
schizophrenic paranoid type, was 
aggravated by service.  

The VA examiner is asked to comment on 
the clinical significance of the 
following: 

a).  The service treatment 
records, including the report of 
separation examination in August 
1968, contain no sequelae of the 
pre-service psychiatric disorder; 
and,  

b).  After service, the Veteran 
did not receive treatment for a 
psychiatric disorder until 1992, 
over 20 years after his discharge 
from service. 



The VA examiner is also asked to 
address: 

Whether the current bipolar 
disorder, first diagnosed after 
service in 1992 by history, 
represents progression of the 
prior diagnosis of schizophrenia 
in 1962; or a correction of an 
error in the prior diagnosis; or 
the development of a new and 
separate condition. 

In formulating the opinion, considering 
accepted medical principles pertaining 
to the history, manifestations, 
clinical course, and character of a 
psychosis, the VA examiner is asked to 
consider that the term "aggravation" 
means a permanent increase in severity, 
that is, a worsening of the underlying 
condition not due to natural progress 
as contrasted to a worsening of 
symptoms.  Also aggravation may not be 
conceded where the disability underwent 
no increase in severity during service 
on the basis of all the evidence of 
record, pertaining to the 
manifestations of the disability prior 
to, during and subsequent to service. 

The claims folder should be made 
available to the VA examiner. 

2. After the above development is 
completed, adjudicate the claim.  If 
the benefit sought on appeal remains 
denied, furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.








The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


